DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
This Office Action is in reply to Applicants’ correspondence of 04/27/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 10/07/2019 Applicants elected without traverse the invention of Group 1 (claims drawn to methods comprising determination of susceptibility) as well as the gene species that is penA mosaic and the mutation in the elected gene that is F504.
without traverse in the reply filed on 10/07/2019.
Newly presented claims 56-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e.:  the claims require non-elected genes and combinations of mutation positions), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2019.

New Duplicate Claim Warning
Applicant is advised that should claim 46 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof; should claim 48 be found allowable, claim 49 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  In the instant case the claims (e.g.:  claim 46 and 47) differ only in that the preamble of one claim (i.e.:  claim 46) is directed to “detecting … in a subject” whereas the preamble of the other claim (i.e.:  claim 47) is directed to “detecting … in a biological sample obtained from a subject”.  But the method steps for the claims in each case include a step of detecting nucleic acid present in a biological sample, or nucleic acids derived from nucleic acid present in a biological sample.  Thus where the detection steps and samples are the same in each case, the claimed subject matter appears to be duplicative.


Withdrawn Claim Rejections - 35 USC § 112 – Indefiniteness
The rejection of claim 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 3-4 of the Office Action of 10/28/2020, is withdrawn in light of the amendments to the claims

Claim Rejection - Improper Markush Grouping
Maintained-in-part, as Necessitated by Claim Amendments
Claims 11 and 12 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a “single structural similarity” wherein the structural similarity is essential to a common use. See MPEP § 803.02.
Here each different element is considered to be a method comprising analysis of a particular distinct gene sequence or a different variant position in a gene or different genes. 


(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular satellites recited in the claims have a sequence the expression of which is indicative of the presence of cancer.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Response
Applicants have traversed the rejection of claims as directed to an improper Markush style grouping of alternatively useable elements.  Applicants have argued (p. 20-21 of the Remarks of 04/27/2021) that the Markush grouping of the instantly rejected claims is proper because “detection of a wild-type sequence at any one of a conserved nucleotide position of the penA mosaic gene, the gyrA gene, or 23S ribosomal RNA, 
Furthermore, as set forth in the rejection above, the methods of detecting a wild-type sequence in each gene require the analysis of unique biological sequences that are not common to one another.  In the context of the claims such methods require the use of unique probes that are specific to a particular region of each gene.  The different probes themselves have unique nucleotide sequences, and detect different content in different genes.  For example a probe use to detect a wild-type sequence encoding F504 in penA (as consonant with the election) would not function in a method requiring the detection a wild type sequence encoding S91 in gyrA.
The Examiner maintains that while Applicants may assert that all of the different positions in the different genes as recited in the claims are correlated with anti-microbial resistance and thus have a common utility, this different genes are in fact related to susceptibility to treatment with structurally distinct antimicrobial agents, and identification of the different particular mutations in the different genes is only possible 

Withdrawn Claim Rejections - 35 USC § 101
The rejection of claims under 35 U.S.C. 101, as set forth on pages 8-12 of the Office Action of 10/28/2020, is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 102/103
The rejections of claims under 35 USC 102 and 103, as set forth on pages 13-24 of the Office Action of 10/28/2020, are withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 103
Modified/Newly Applied as Necessitated by Claim Amendments
Claims 1, 4, 6, 8-12, 41 and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piatek et al (2000) in view of Dev (2013) and Ison (1996).
Relevant to the steps of claims 1, 4 and 46-50, Piatek teaches the use of a molecular beacon assay to detect the presence of a wild-type sequence (i.e.:  the absence of mutations) in the katG, inhA, oxyR-aphC genes (associated with susceptibility to isoniazid) and in the rpoB gene (associated with susceptibility to rifampin) at conserved nucleotide positions (e.g.:  Fig. 1; Fig. 3; p.105 - Molecular beacon assays).  Piatek et al (p.105 - Molecular beacon assays) teaches the use of probes that specifically hybridize to wild-type (susceptible) gene sequences, which do 
Relevant to claims 6, 8, 41, 46 and 47, Piatek et al (p.105 - Molecular beacon assays) teaches molecular beacon assays performed simultaneously in a 96 well microtiter plate (relevant to claims 41, 46 and 47) including amplification of a target sequences and the use of probes that specifically hybridize to wild-type (susceptible) gene sequences.
Relevnat to claims 48 and 49, Piatek et al teaches that the detection of some wild-type sequences of genes related to antimicrobial susceptibility (i.e.:  the kasA gene) were performed in a reaction separate from reactions for the detection of other wild-type sequences (e.g.:  p.105 - Molecular beacon assays).
Relevant to the limitations of the instantly rejected claims, Piatek et al does not appear to explicitly state the treatment regimen of antibiotics administered to, or prescribed to, any individual subject from which a particular microbe isolate was obtained (relevant to the treatment steps of claims 1, 4 and 50), or the detection of wild-type gene sequences in N. gonorrhoeae (relevant to claims 9, 10, 46 and 47) or the penA mosaic gene and in particular F504 (relevant to claims 11 and 12).  However, genes in N. gonorrhoeae that may harbor mutations relevant to antimicrobial susceptibility, and the relevance of detecting antimicrobial susceptibility in N. gonorrhoeae prior to treatment, were known in the prior art.
	Relevant to the instantly rejected claims, Dev provides that antibiotic resistance of the sexually transmitted disease microbe N. gonorrhoeae can be caused by the occurrence of mutations at conserved nucleotide positions in a variety of different genes penA mosaic – see page 28 and pages 89 and 90), quinolones such as ciprofloxacin (e.g.:  see page 32), and azithromycin (e.g.:  see page 32).  Further relevant to the steps of the rejected claims, Dev teaches that in the management of gonorrhea infections it is sensible to prevent the misuse or inappropriate use of antibiotics in the evaluation of appropriate treatment for infection (e.g.:  p.12).
Furthermore, similar to the teaching of Dev pertaining to the use of appropriate antibiotics in the treatment of infection, Ison et al teaches that it is useful to choose the first-line antimicrobial used for the treatment of N. gonorrhoeae infection with knowledge of the drug susceptibility of the organism being treated.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have provided treatment for N. gonorrhoeae infection comprising an antibiotic to which the infecting microbe was determined to be susceptible.  The skilled artisan would have been motivated to provide a treatment to which the in infecting microbe in particular susceptible to based on the expressed teachings of Ison and Dev that a first-line antimicrobial selected for treatment should be one to which the microbe is susceptible in an effort prevent the misuse or inappropriate use of antibiotics and to prevent the emergence of antimicrobial-resistant microbes.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have used the methods exemplified by Piatek et al (e.g.:  the use of probes directed to wild-type gene N. gonorrhoeae nucleic acids derived from a patient sample, including F504 in penA mosaic, to determine and treat with a suitable first-line antimicrobial agent.  The skilled artisan would have a reasonable expectation of success where Dev teaches that specific codons, including F504, are required for drug susceptibility (e.g.:  p.22-23; p.29) and the gene sequences suitable for designing probes were known in the art (e.g.:  p66).  Where claim 4 appears to require a first analysis of a first wild-type sequence that is not detected, followed by a second analysis of a second wild-type sequence that is detected and treating the subject with the an antimicrobial to which the microbe is susceptible, such a series of steps would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods.  The skilled artisan would be motivated to perform an initial analysis of a specific gene based on the likelihood that the treatment with the appropriate antibiotic would be expected to be successful.  Where Dev teaches that some antibiotics are typically successful in some geographic locations (e.g.:  p.17-Antimicrobial Resistance in N. gonorrhoeae), the skilled artisan would recognize that such a gene would be a first choice as it would have an increased likelihood of success and thus provide suitable treatment to the subject, but if the genetic analysis indicates that the first antimicrobial is not successful then the analysis of a second gene (and subsequent appropriate treatment) would be warranted.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Piatek et al (2000) in view of Dev (2013) and Ison (1996) as applied to claims 1, 4, 6, 8-12, 41 and 46-50 above, and further in view of Papanikos et al (2012).
Piatek et al in view of Dev and Ison renders obvious the amplification and molecular beacon-based detection of presence of a wild-type sequence (i.e.:  the absence of mutations) in genes associated with antimicrobial susceptibility at conserved nucleotide positions, and the subsequent treatment of the subject with the appropriate antimicrobial agent (i.e.:  an agent to which the infecting microbe is susceptible), relevant to claims 1 and 6, from which instantly rejected claim 7 depends.
Piatek et al in view of Dev and Ison does not provide for the detection of allele content in an amplification product using a dipstick.  However, the simultaneous detection of allele content at a plurality of loci in amplified nucleic acids was known in the prior art and is taught by Papanikos et al.
Papanikos et al provides for the detection of particular mutant and or wild-type content using amplification and detection on a dipstick device.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have detected wild-type gene sequences in N. gonorrhoeae nucleic acids derived from a patient sample, as rendered obvious by Piatek et al in view of Dev and Ison, using the dipstick device and methodological steps of Papanikos et al.  The skilled artisan would have been motivated to use the dipstick detection of Papanikos et al based on the expressed teachings of Papanikos et al that such a device method could be a particularly useful tool in laboratories with limited resources and a basis for point-of-care diagnostics especially in 

Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 102 and 103 in view of the cited prior art.  Initially it is noted that the rejections of the previous Office Action of 10/28/2020 have been withdrawn, and new rejections are provided in above.  As such the arguments of the Remarks of 04/27/2021 (pages 24-31) as largely moot in view of the newly presented rejections.  
Applicants have argued that Piatek et al does not exemplify a method where a specific antimicrobial treatment is supplied to a subject where a in a sample from the subject the presence of a wild-type gene that indicates susceptibility to the antimicrobial treatment is detected.  Initially it is noted that the rejection of claim under 35 USC 102 in view of Piatek et al has been withdrawn, and the new rejection set forth above is made under 35 USC 103 and includes the teachings of both Dev and Ison.  The Examiner maintains that where Piatek et al teaches a retrospective study of using TaqMan probes for the detecting of wild-type genes in a microorganism isolates, and the determination of antimicrobial susceptibility within the different isolates, such a teaching is particularly relevant to the claimed analysis of genetic content and antimicrobial treatment of a subject.  The rendering obvious of the claimed methods is supported by the teachings of the additional cited prior art with provides a plurality of mutations that are associated with antibiotic resistance that were known in the prior art (e.g.:  p.22), and teaches that the wild-type gene sequences which are present in antibiotic susceptible microbes were 

Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634